Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered September 12, 2000, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by the defendant to law enforcement officials.
*947Ordered that the judgment is affirmed.
It is well settled that a police officer’s use of guile and deception need not render a defendant’s statements involuntary absent a showing that the deception was so fundamentally unfair as to deny due process or that a promise or threat was made that could induce a false confession (see People v Tankleff, 84 NY2d 992 [1994]; People v Tarsia, 50 NY2d 1 [1980]). Contrary to the defendant’s contention, the deception employed by the detective to obtain his statements did not deprive him of due process or otherwise render them involuntary (see People v Louis, 239 AD2d 435 [1997]; People v Ingram, 208 AD2d 561 [1994]; People v Foster, 193 AD2d 692, 693 [1993]; see also People v Anderson, 42 NY2d 35, 38 [1977]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Santucci, J.P., S. Miller, Goldstein and Cozier, JJ., concur.